Citation Nr: 1638892	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a Travel Board hearing before the undersigned Veterans Law Judge in June 2007.  

The Veteran's claims were remanded by the Board in October 2007 and September 2009.  In an April 2011 decision, the Board denied the claims for service connection for bilateral hearing loss, a psychiatric disability, and a dental disability.   The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision, the Court affirmed the Board denial of the claim of entitlement to service connection for a dental disability, but remanded the claims of entitlement to service connection for right and left ear hearing loss and a psychiatric disability.  

The Veteran's claims were again remanded by the Board in November 2013 and October 2014.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss clearly and unmistakably pre-existed entry to service, and did not permanently increase in severity during service.  

2.  The weight of the competent evidence of record is against a finding of any etiologic relationship between any left ear hearing loss disability and the Veteran's service.

3.  The weight of the competent evidence of record is against a finding  that any current psychiatric disability is not related to service or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right ear hearing loss disability was not aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  A left ear hearing loss disability was not incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2014).

3.  A current psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. The Board has an obligation to provide reasons and bases supporting a decision.  However, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO sent correspondence in March 2005 and April 2006; a rating decision in January 2006; a statement of the case in September 2006; and a supplemental statement of the case in March 2009.  Those documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the most recent final adjudication.  

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was provided a VA examination in April 2010 and May 2014 for an opinion regarding the etiology of the claimed psychiatric disorder.  Concerning the hearing loss claim, an opinion was obtained from a VA examiner most recently in November 2015.  The Board acknowledges that the November 2015 opinion was given by an audiologist.  However, both the psychiatric examiners and the November 2015 audiologist provided extensive etiology opinions, well-supported by the examiners' observations and research.  The Board finds that the VA examinations and opinions provided are adequate.  Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  Further, in light of the extensive reasoning provided by the VA examiners, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including psychoses or sensorineural hearing loss, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran's June 1970 enlistment examination notes that his pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
--
45
LEFT
20
25
30
--
30

Service medical records are negative for any complaints or treatment of bilateral hearing loss.  On separation examination in December 1971, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
--
35
LEFT
30
25
35
--
40

Post-service VA and private medical records show that the Veteran received intermittent treatment for bilateral hearing loss.  In addition to and in conjunction with his decreased hearing, the Veteran also reported symptoms of tinnitus, dizziness, vertigo, and lightheadedness.  

On VA examination in August 2005, the Veteran's chief complaint was of dizziness, even though he experienced episodes during which his dizziness, hearing loss, and tinnitus worsened.  The examiner noted that the Veteran had been diagnosed with Meniere's disease, from which he had suffered for the previous 12 years.  The Veteran reported artillery noise exposure for two years during service and occupational noise exposure of construction work for 25 years.  The examiner diagnosed the Veteran with sensorineural hearing loss and subjective tinnitus, consistent with a diagnosis of Meniere's disease.  The examiner opined that a relationship between the Veteran's auditory symptoms and service noise exposure was purely speculative because the claims file was not available for review, any hearing loss suffered in service would likely be obscured by Meniere's disease and occupational noise exposure, and the Veteran's auditory symptoms were reportedly first noticed 12 years prior to the examination and associated with the Meniere's disease diagnosis.  In a January 2006 addendum, the examiner reviewed the claims file.  The examiner noted that the Veteran's current right ear hearing loss was mild and similar to that identified in service while the left ear hearing loss was worse, likely from the Meniere's disease.  The examiner opined that it was therefore unlikely that the Veteran had hearing loss due to service noise exposure.  

The Veteran and his wife testified before the Board at a June 2007 Board hearing.  Testimony stated that the Veteran was exposed to loud sounds and artillery noise during service with only regular rubber hearing aids for hearing protection.  The Veteran testified that he had a ringing and whining in his ears at the end of a typical day during service.  He reported that over the years, he also began to experience dizziness and vertigo.  

In a July 2007 letter, the Veteran's private physician reported that he had been treating the Veteran since 1998 for complaints of tinnitus, hearing loss, and vertigo in the left ear.  The physician indicated that the Veteran had reported significant noise exposure during service in 1971.  The Veteran had stated that he had been exposed to artillery noise from both hand-held weapons and heavy artillery.  The physician stated that certainly a significant component of the Veteran's hearing loss was consistent with noise exposure.  

At an April 2010 VA examination, the Veteran reported in-service exposure to noise generated by M-16 rifle firing and when he was on duty as a gunner on a Howitzer.  Although the Veteran is right-handed, he reportedly held the M-16 on his left shoulder while firing, and the Howitzer-generated noise was greater from the left side.  The Veteran maintained that he experienced that type of noise exposure during daily firing training missions.  Regarding occupational noise exposure, the Veteran stated that his career had been spent in construction as a plumber.  He reported only occasional exposure to noise generated by power tools.  The examiner diagnosed bilateral hearing loss and opined that it was not permanently aggravated by or due to his period of active service.  The examiner found that there was not a clinically significant difference between the thresholds obtained for hearing examination on induction than those obtained on separation.  The examiner explained that the July 2007 private physician's positive nexus opinion did not demonstrate knowledge of that information.  The examiner also reported that the hearing loss currently evidenced by the Veteran was consistent with the private diagnosis of and treatment for Meniere's disease.  The examiner stated that Meniere's disease was not associated with a noise-induced etiology.  The examiner also noted that 6000 Hertz was a frequency that was commonly affected by noise exposure and that in 1999, there was an indication of high frequency hearing loss for each of the Veteran's ears above 4000 Hertz, which were frequencies that were not tested at the time of induction and separation.  However, the examiner stated that the Veteran's occupational noise exposure was a confounding factor.  

In April 2011, the Board essentially found that the evidence clearly and unmistakably showed a bilateral hearing loss that pre-dated the Veteran's service and was not permanently worsened or aggravated by his active duty.  On appeal of the Board decision to the Court, in the subsequent March 2013 memorandum decision, the Court found that service treatment records indicated a hearing loss disability for VA compensation purposes in the left ear but not in the right ear.  It was further noted that the April 2010 VA examination report, on which the Board had principally relied in an April 2011 decision, was inadequate to support the finding that clear and unmistakable evidence demonstrated that bilateral hearing loss pre-existed and was not permanently worsened, or aggravated, during service.  The April 2010 VA examiner's statement that "[t]here was not a clinically significant difference between the thresholds obtained for hearing examination in 1970 (induction) than those obtained in 1971 (separation)" was found not to have been supported by adequate rationale or explanation.  The Court found "[i]n view of the fact that the right-ear audiometer readings increased as compared to the readings upon entry, that it is unclear whether these increases constituted a worsening, and that the examiner did not discuss whether there was clear and unmistakable evidence that any worsening was due to the natural progress of the disease, the failure of the Board to require an explanation for this bare conclusion is error."  

Subsequently, the Board remanded the claim for another VA examination.  At a May 2014 examination, the examiner diagnosed sensorineural hearing loss.  Concerning the right ear, the examiner opined that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that although hearing loss was present at the time the Veteran entered service, and although there was a change in the 500 Hertz threshold, 500 Hertz was not a frequency that was susceptible to noise injury.  The examiner further stated that there was no clinically significant difference when the 500 Hertz thresholds obtained on that day and in 2010 and in 2005 were compared to the 1970 audiogram.  Therefore, the change shown in 1971 was not permanent.  The examiner further opined that the Veteran's right ear hearing loss existed prior to service and was not aggravated beyond normal progression while on active duty.  For a rationale, the examiner explained that there was a 15 decibel change in the 5000 Hertz threshold only when the 1971 audiogram was compared to the 1970 audiogram.

Concerning the left ear, the examiner the examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner explained that although hearing loss was present at the time the Veteran entered service, there were no significant shifts in thresholds at some frequencies between the entrance audiogram and the separation audiogram.  The examiner felt that the Veteran's sensorineural hearing loss configuration was consistent with the diagnosis of Meniere's disease that had an onset in about 1992.  Further, the examiner felt that the Veteran's hearing loss existed prior to service and was not aggravated beyond normal progression.  For rationale, the examiner explained that there were no clinically significant changes in hearing thresholds at any test frequency when the 1971 audiogram was compared to the 1970 audiogram.

Upon return to the Board, the Board found it significant that the May 2014 VA audiologist's opinions addressed the in-service right and left ear threshold findings and found that the Veteran had a right ear hearing loss at the time he entered service and that there were no significant shifts in the left ear during service.  However, the examiner provided no indication as to what evidence was considered to have demonstrated a pre-existing right ear hearing loss or whether that evidence was noted upon enlistment examination or was shown by other clear and unmistakable evidence.  It was further noted, in essence, that a change in the right ear thresholds at 500 Hertz was not indicative of a noise-induced hearing injury because that was not a frequency susceptible to noise injury and that there was no clinically significant difference in the right ear findings at this level as compared to the 1970 audiogram.  In light of the Court's prior finding that a similar statement addressing the absence of clinically significant threshold changes did not support the conclusion provided, the Board found that additional rationale was required for the provided opinions as to the right and left ear hearing loss issues.

The Board further noted that the matters at issue were complex and involved determinations concerning whether specific audiogram findings indicated hearing loss disorders or disabilities that were noted upon enlistment examination and whether audiogram findings upon separation examination indicate changes sufficiently significant to demonstrate the onset of a right ear hearing loss disability or the aggravation of a left ear hearing loss disability during service.  The Board previously found it unclear in this case whether the enlistment examination findings "note" a right ear hearing acuity that was less than normal but not disabling for VA compensation purposes and whether shifts in hearing acuity upon separation examination demonstrated the normal progression of abnormal right ear hearing acuity, the onset of a right ear hearing loss disability, or an unreliable 500 Hertz threshold finding.  As to the left ear hearing loss claim, the basis for a conclusion that there were no significant threshold shifts was found to be unclear.  As such, in October 2014, the Board again remanded the claim for another VA examiner opinion.

The requested opinion was given by a VA audiologist in November 2015.  The examiner stated that a review of the claims file showed preexisting hearing loss bilaterally at the enlistment and separation exam with no significant threshold shift aggravation noted at any frequency.  The examiner found the service medical records to be silent for hearing loss or tinnitus complaints.

Concerning the right ear, the examiner explained that the Veteran's right ear hearing loss (aggravation, as the Veteran had hearing loss at enlistment) was less likely as not (less than 50/50 probability) caused by or a result of noise exposure in service.  It was also less likely as not that the right ear hearing loss noted at induction increased in severity during active service.  The examiner explained that the induction and separation audiograms indicated a preexisting hearing loss without significant threshold shift greater than 10 dBHL at 1000 to 4000 Hertz.  The examiner found that the records showed no significant changes in hearing thresholds greater than normal measurement variability during service.  It was noted that a change in hearing is a significant change greater than normal measurement error (i.e. greater than 10 dB HL).  The examiner explained that although VBA will concede any change of 15 dB or more at any frequency 1000 to 4000 Hertz, there was no change of 15 dBHL or greater at 1000 to 4000 Hertz.  There was a temporary change at 500 Hertz that was not evident at subsequent audiograms in 1990s.  The examiner explained that the 500 Hertz frequency is not affected typically by noise exposure.  The examiner found no record of complaint or treatment of hearing loss in the service records.

The examiner further explained that the Institute of Medicine (IOM) concluded that based on current knowledge of cochlear physiology "there was not sufficient evidence from the longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Therefore, the examiner found that the IOM stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on the objective evidence (audiograms), the examiner concluded that there was no evidence on which to conclude that the Veteran's current hearing loss aggravation in the right ear was caused by or a result of the Veteran's military service, including noise exposure.

Concerning the left ear, the examiner found clear and unmistakable evidence that the Veteran had a left ear hearing loss at entrance to the service.  The examiner opined that the left ear hearing loss (aggravation, as the Veteran had hearing loss at enlistment) was less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military.  She felt it was less likely as not that left ear hearing loss noted at induction increased in severity during the Veteran's active service. 

For rationale, the examiner again explained that the induction and separation audiograms indicated a preexisting hearing loss without significant threshold shift greater than 10 dBHL at 1000 to 4000 Hertz.  The examiner observed that the records showed no significant changes in the Veteran's hearing thresholds greater than normal measurement variability during his military service.  The examiner explained that a change in hearing is a significant change greater than normal measurement error (i.e greater than 10 dB HL) and that VBA will concede any change of 15 dB or more at any frequency 1000 to 4000 Hertz.  However, in the Veteran's case, there was no change of 15 dBHL or greater from 500 Hertz through 4000 Hertz.  There was no record of complaint or treatment of hearing loss in the service records. 

The examiner again commented that the Institute of Medicine concluded that based on current knowledge of cochlear physiology " there was not sufficient evidence from the longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  Therefore, the examiner found that the IOM stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Based on the objective evidence (audiograms), the examiner concluded that there was no evidence on which to conclude that the Veteran's current hearing loss aggravation in the left ear was caused by or a result of the Veteran's military service, including noise exposure. 

The examiner reiterated that there was clear and unmistakable evidence that the Veteran had a left ear hearing loss (and right ear hearing loss) at entrance to the service.  The examiner opined that the left ear (and right ear) hearing loss aggravation (as the Veteran had hearing loss at enlistment) was less likely as not (less than 50/50 probability) caused by or a result of noise exposure in the military, and it was less likely as not that left ear (and right ear) hearing loss noted at induction increased in severity during active service. 

Again citing to the IOM, the examiner reiterated that based on the objective evidence (audiograms), the examiner could conclude that there was no evidence on which to conclude that the Veteran's current hearing loss aggravation in the left ear (and right ear) was caused by or a result of service, including noise exposure.  The examiner added that Veteran was diagnosed with Meniere's disease in 1992.  Therefore, there was an intercurrent condition (Meniere's) with which the hearing loss was most likely related in etiology.  The examiner also noted that there was also 25 years of occupational plumbing construction noise exposure after service. 

The examiner also reconciled her current opinion with the other opinions of record, including the January 2006 VA audiology addendum opinion and the April 2010 audiology opinion.  The examiner specifically noted that all VA examiners concurred that the Veteran's hearing loss aggravation was less likely as not due to service noise exposure and more consistent with Meniere's syndrome/disease after review of all VA and private records.  The examiner again stated that the Veteran's hearing loss aggravation neither occurred in nor was caused by service.  The service medical records were reviewed, and the examiner specifically noted that the Veteran denied a history of "ear nose and throat trouble," "running ears," and "hearing loss" at both enlistment and separation examinations.  The examiner found no evidence of hearing loss aggravation documented in the service records, and the examiner found that there was no other credible evidence to corroborate the aggravation of hearing loss during the Veteran's service.

The Veteran's attorney has submitted a July 2016 report from K.E.K., Ph.D., a psychologist.  Dr. K. noted that the Veteran worked in the artillery while in service.  The psychologist noted that according to the Veteran, the Veteran experienced damage to hearing in both ears as a result of repeated exposure to high volume sounds while on active duty.  The Veteran related that damage had caused considerable problems including vomiting, vertigo, and tinnitus.  Dr. K. stated that based on all available information, including the Veteran's perspective, the Veteran's duty led to the onset of hearing issues.

As a preliminary matter, the Board has considered whether the presumption of soundness attaches in the current case.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1) (2015).

Mere history provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2015); Paulson v. Brown, 7 Vet. App. 466 (1995); Crowe v. Brown, 7 Vet. App. 238 (1995).  The presumption of soundness upon entry into service may not be rebutted without contemporaneous clinical evidence or recorded history in the record.  Miller v. West, 11 Vet. App. 345 (1998).  However, that does not mean that without such evidence the presumption can never be rebutted.  Any such determination must consider how strong the other rebutting evidence might be.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

In view of the aforementioned guidance, the Veteran's June 1970 enlistment examination clearly shows that he experienced some degree of hearing loss in both of his ears at the beginning of his active duty service.  The Board notes that those readings only met the current VA criteria to be considered a hearing loss disability for the right ear, and not the left.  38 C.F.R. § 3.385 (2015).  Therefore, the presumption of soundness does not attach concerning the right ear and has been rebutted as to the presence of right ear hearing loss at the beginning of the Veteran's active duty service.  The pertinent question concerning the right ear hearing loss is thus whether the pre-existing bilateral hearing loss was aggravated by service.  38 U.S.C.A. §§ 1111, 1153 (West 2015); 38 C.F.R. §§ 3.304(b), 3.306 (2015).

The Board finds the opinion offered by the November 2015 VA audiologist to be the most persuasive evidence of record.  The opinion of the November 2015 VA examiner outweighs the other evidence of record.  The opinion of the November 2015 VA examiner is highly probative because it was supported by detailed rationale and supported by medical research, and provided by a trained and experienced medical provider.  The examiner specifically identified and discussed the Veteran's contentions and theory concerning service and right ear hearing loss.  Accordingly, the November 2015 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, the Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's right ear hearing loss pre-existed service and was not permanently worsened, or aggravated, during service.  The evidence shows that the hearing loss did not increase in severity during service.  The Board further finds that the weight of the evidence is against a finding that any relationship exists between active service and current right ear hearing loss.  

Turning to the left ear, the presumption of soundness attaches concerning the left ear as no preexisting hearing loss in the left ear was shown at entrance to service.  The pertinent question concerning the left ear hearing loss is thus whether the Veteran's current left ear hearing loss is related to his service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).

The Board finds the opinion offered by the November 2015 VA audiologist to be the most persuasive evidence of record in this matter as well.  Indeed, the opinion of the November 2015 VA examiner outweighs the other evidence of record.  The opinion of the November 2015 VA examiner is highly probative because it was supported by detailed rationale and supported by medical research, and provided by a trained and experienced medical provider.  The examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his left ear hearing loss.  Again, the November 2015 VA opinion is found to carry significant weight.

Concerning the hearing loss in both ears, the Board is inclined to place less probative value on the July 2007 private medical opinion.  While the July 2007 physician opined that certainly a significant component of the Veteran's hearing loss was consistent with noise exposure, the Board finds that the July 2007 medical opinion is not supported by adequate rationale, as there is no explanation as to the relationship between the Veteran's current hearing loss and Meniere's disease, and the opinion did not specifically link the hearing loss to noise exposure in service.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Similarly, the Board places less probative value on the July 2016 private examiner's opinion.  The July 2016 opinion was offered by a psychologist, not an audiologist.  Therefore, the record does not suggest that the July 2016 examiner had the training necessary to offer a competent opinion regarding an audiological matter.

The Board has considered the Veteran's and his spouse's statements and acknowledges that as laypersons, they are competent to diagnose and report on simple conditions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board concludes that any suggestions by the Veteran or his spouse of a continuity of symptomatology since service are not credible.  In particular, the Board finds great significance in the Veteran's responses on the December 1971 Report of Medical History that contradict the present assertions of a continuity of symptomatology, as the December 1971 Report of Medical History was completed at the conclusion of the period of active duty in which the Veteran now claims that his hearing loss was incurred and/or aggravated.  The Veteran specifically noted on the December 1971 Report of Medical History that he did not experience hearing loss; running ears; ear, nose, or throat trouble; or dizziness.  For those reasons, the Board finds that any suggestions of chronic problems at the time of separation from active duty are not credible.

The Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's right ear hearing loss pre-existed his period of service and was not permanently worsened, or aggravated, during service.  The Board further finds that the weight of the evidence is against a finding that any relationship exists between the Veteran's period of active service and his current bilateral hearing loss.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence does not support a finding of a medical nexus between service and the Veteran's bilateral hearing loss.  The evidence also does not support a finding that the Veteran's pre-existing right ear hearing loss was aggravated during his period of active service.  The Board finds that the evidence of record weighs against such a finding.  Thus, the Board finds that service connection for bilateral hearing loss is not warranted.  

Psychiatric Disability

The service medical records are negative for any complaints or treatment for any psychiatric disorder.  On separation examination in December 1971, the Veteran made no psychiatric complaints, and his psychiatric system was found to have no abnormalities.  

The first post-service evidence of symptoms of any psychiatric disorder is a November 1995 Social Security Administration (SSA) disability report where the Veteran complained of being depressed.  

Post-service VA and private medical records show that the Veteran received intermittent treatment for major depressive disorder, alcohol dependence, substance-induced mood disorder, and bereavement.  At no time did any treating provider relate any psychiatric disorder to active service.  

A December 1997 SSA decision found that the Veteran was disabled due to his L4-L5 spondylolisthesis, bilateral L5-S1 lumbar radiculopathy, and depression.  

The Veteran and his spouse testified before the Board at a June 2007 Board hearing.  Testimony stated that the Veteran began experiencing depression during service.  The Veteran's spouse testified that the Veteran was isolated in the house and was not socializing or watching television.  The spouse reported that the Veteran's depression had been very hard on their marriage because he could not work after being discharged from service, and she had to financially support both of them for almost two years.  She stated that the Veteran had indicated to her that he was a burden to her and that she would be better off without him.  

On VA examination in April 2010, the Veteran complained of depressed mood, lack of interest, pleasure, and motivation; social withdrawal; tearfulness; hypersomnia; poor concentration and memory; fatigue; and suicidal ideation.  He reported that those symptoms occurred every day and were moderate to severe.  He stated that he had been experiencing those symptoms since he stopped working about 14 to 15 years ago.  The Veteran's wife felt that the Veteran had been depressed since he left service.  The Veteran stated that there were events that occurred during service that bothered him.  He felt that his military training had made him a different person and contributed to his depression.  The examiner diagnosed recurrent major depression.  The examiner opined that the Veteran's major depression was less likely as not caused by or a result of active service.  The examiner explained that while the Veteran and spouse reported that the Veteran's depression was in part due to reactions to experiences he had during service, the depression actually appeared to be primarily a reaction to a motor vehicle accident and related injuries and impairments that occurred in 1994.  The examiner reported that the Veteran's depression was not documented in the medical record until after the motor vehicle accident and that it was repeatedly noted as being a reaction to the motor vehicle accident and related injuries and problems.  The Veteran also indicated at the examination that he felt his depression truly became a problem after the accident in 1994 made him unable to work, but that he and his wife noted some personality changes had occurred after service.  The examiner found that the personality changes occurring after discharge from service may have been due in part to the Veteran's abuse of alcohol at the time.

On VA examination in May 2014, the examiner provided a diagnosis of unspecified depressive disorder.  The examiner noted that according to the medical record, the Veteran first became depressed in 1994 when he was involved in a motor vehicle accident.  Specifically, the examiner opined that the Veteran's depressive disorder was less likely than not incurred in or caused by service.  The examiner opined that the Veteran's symptoms were more likely related to a history of alcohol dependence and back injury that occurred in 1994.  For a rationale, the examiner specified that his opinion was based on clinical experience and research, clinical interview data, DSM5 criteria, behavioral observation, and supporting service and medical records.

The Veteran underwent a private psychological evaluation in July 2016.  The Veteran reported that during his time in service, he worked in artillery training.  After leaving service, he worked in plumbing and construction for the next 25 years.  It was noted that the Veteran had not worked regularly since the 1990s due to back problems, complications from nerve damage to his ears, chronic depression, and alcoholism.  The Veteran reported that he had limited mental health treatment despite experiencing depressive episodes and alcohol dependence since his early 20s.  He stated that he first became aware of and willing to seek treatment in the 1990s.  However, his treatment was brief, and he did not reestablish treatment until 2005.  There was no history of consistent therapy.  

The examiner stated that the Veteran had a long history of problems with depression.  Based on the Veteran's report of symptoms and a review of the claims file, the examiner opined that the Veteran began experiencing a number of symptoms of depression and substance abuse problems subsequent to separation from service.  According to the Veteran and his spouse, the Veteran began exhibiting irritability, sleep disturbance, and chronic sadness on discharge from service.  The Veteran had begun drinking alcohol nightly while in service.  

Based on all available information, including the Veteran's own perspective on the development of his mental health problems, the examiner felt that a few service-related activities during the Veteran's duty led to the onset of independent psychological problems.  The examiner noted that the 2014 VA examiner opined that the Veteran's depression was less likely than not due to or the result of the Veteran's service-connected condition, although the Veteran reported that he had experienced problems with depression since his early 20s.  The examiner stated that the Veteran's service separation examination corroborated that the Veteran had frequent trouble sleeping.  It was the examiner's opinion that the Veteran's depression was at least as likely as not in the prodromal phase toward the end of service, quickly worsened during transition into civilian life, and was exacerbated by medical complications.

The Veteran has not alleged that the diagnosed alcohol dependence or substance-induced mood disorder is related to service.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if a disability is the result of abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014). 

The Board notes that a December 1997 SSA decision found that the Veteran was disabled due to his L4-L5 spondylolisthesis, bilateral L5-S1 lumbar radiculopathy, and depression.  However, the Board observes that VA is not bound by the findings of disability or unemployability made by other agencies, including the SSA.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Veteran has a current diagnosis of a psychiatric disability.  The crucial inquiry is whether any current psychiatric disability was caused by, was present during, or is otherwise related to service.  The Board concludes that the preponderance of the evidence indicates it is not.

The Board has carefully considered the July 2016 private examination report which purports to provide a connection between the Veteran's current psychiatric diagnosis and service.  However, the evidence cited by the examiner to support the opinion appears to be contradicted by other evidence of record.  For example, the examiner supported the opinion by relying on the Veteran's and spouse's report that the Veteran had experienced depression since active duty.  However, the examiner did not reconcile that evidence with the Veteran's own indications on the December 1971 Report of Medical History that he did not experience frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The examiner further indicated that the Veteran's report on the December 1971 Report of Medical History at the conclusion of active duty service that he experienced frequent trouble sleeping supported the conclusion that the current psychological disability was present at the conclusion of the Veteran's service.  However, the examiner did not recognize that the Veteran's complaint of "frequent trouble sleeping" was reviewed by an examiner who determined on the December 1971 Report of Medical History that the Veteran had "Rather irregular sleeping habits" that were "nothing of significance."  Therefore, the July 2016 private examination report is of less probative value and is outweighed by the other evidence of record, to include more persuasive contemporary evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

However, the opinion of the April 2010 and May 2014 VA examiners are highly probative because they are definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiners specifically analyzed the service treatment records and documented post-service medical treatment records.  Significantly, the examiners also referenced the Veteran's contentions and addressed other possible etiologies.  Accordingly, the April 2010 and May 2014 VA examination reports are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.   Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (probative value of medical evidence is based on physician's knowledge and skill in analyzing the data, and the medical conclusion reached).

In addition to the medical evidence, the Board has considered the Veteran's and spouse's contention that he has a psychiatric disability related to either service or service-connected disability.  Although laypersons are competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, laypersons are not competent to provide evidence as to more complex medical questions, such as concerning a form of cancer.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) (recognizing that in some cases lay testimony falls short in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Here, the Veteran and spouse are competent to report seeing signs of depression.  However, their contentions regarding a continuity of psychiatric symptoms dating from the Veteran's time on active duty are contradicted by the Veteran's own indications on his December 1971 Report of Medical History that he did not experience frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  Again, the Board finds great significance in the Veteran's responses on his December 1971 Report of Medical History that contradict the present assertions of a continuity of symptomatology, as the December 1971 Report of Medical History was completed at the conclusion of the period of active duty in which the Veteran now claims that his psychiatric disability was incurred.  

Therefore, the Board finds that  Veteran's and spouse's contentions regarding the etiology of a current psychiatric disorder are outweighed by the medical evidence of record, specifically the opinion of the VA examiners.

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for a psychiatric disability must be denied.  The preponderance of the evidence is against the claim and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for a psychiatric disability is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


